—Order, Supreme Court, New York County (Colleen McMahon, J.), entered May 12, 1998, which denied petitioner landlord’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) determination of a willful overcharge and imposition of treble damages, and directed entry of judgment dismissing the petition, unanimously affirmed, without costs.
The record supports DHCR’s finding that petitioner had improperly imposed a rent increase for certain claimed improvements that its documentation did not substantiate (see, Matter of Birdoff& Co. v New York State Div. of Hous. & Community Renewal, 204 AD2d 630). Petitioner was not entitled to demand a hearing in lieu of producing adequate documentation. Nor was petitioner entitled to a hearing on the issue of whether the overcharge was willful. There being adequate support and a rational basis in the record for DHCR’s finding that petitioner failed to establish the nonwillfulness of the overcharge, treble damages were properly imposed (see, Matter of Century Tower Assocs. v State of N. Y. Div. of Hous. & Community Renewal, 83 NY2d 819). Concur — Rosenberger, J. P., Wallach, Andrias and Friedman, JJ.